DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on February 14, 2022 and is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwashige US. Patent (5,564,572) hereinafter Iwashige.
Regarding claim 1,
Iwashige discloses a defibration processing apparatus (see fig.7) comprising: 
an input port (3) into which a raw material is input; 
a rotating body (33) that rotates about a rotation center shaft (2); 
a stationary member (18,23’’,31) that covers at least partially the rotating body (33); and 

    PNG
    media_image1.png
    629
    609
    media_image1.png
    Greyscale

a storage wall (see fig.7) that partially covers the stationary member (18,23’’,31) and includes a discharge port (5) through which a defibrated object obtained by the rotating body (33) and the stationary member (18,23’’,31) defibrating the raw material is discharged, 
wherein the rotating body (33) has a plurality of rotating blades (21,24’’) protruding in a direction away (see fig.7) from the rotation center shaft (2), 
the stationary member (18,23’’,31) includes a screen (18) that has a plurality of openings (the holes/opening are inherent with screen to separate material base on sizes) and is disposed in at least part of the stationary member (18,23’’,31) in a direction of the rotation center shaft (2) and surrounds an entire periphery of a part of the rotating body (33) in a rotation direction (see fig.6 and 9A), and 
a fixed blade (23’’,31) that is disposed on a surface (surface of the storage wall shown in fig .7, element 31 is considered to be part of the blades) facing the rotating body (33) 
the screen (18) is disposed closer to the discharge port (5) than the fixed blade (23’’,31) in the direction of the rotation center shaft (2), 
the storage wall (see fig.7) covers partially both of the screen (18) and the fixed blade (23’’,31), 
the fixed blade (23’’,31) has an outer peripheral surface that is entirely positioned farther away from the rotation center shaft (2) than an outer peripheral surface of the screen (18) in the direction away from the rotation center shaft (2, see fig.7), 
a shortest distance between an inner peripheral surface of the fixed blade (23’’,31) and the rotation center shaft (2) is smaller than a shortest distance between an inner peripheral surface of the screen (18) and the rotation center shaft (2, see fig.7),
the outer peripheral surface of the fixed blade (23’’,31) directly contacts an inner surface of the storage wall (see fig.7), and 
the outer peripheral surface of the screen (18) is spaced apart from the inner surface of the storage wall by a space that communicates with the discharge port (5, see fig.7).
Regarding claim 4,
Iwashige discloses wherein the space by which the outer peripheral surface of the screen (18) is spaced apart from the inner surface of the storage wall (see fig.7) forms a discharge path (see arrows in fig.7) communicating with and facing the discharge port 
Regarding claim 5,
Iwashige discloses the screen (18) is formed of a punched metal plate (see col.8 lines 24).
Examiner further notes that the recitation of "to be formed”, is being treated as a product-by-process limitation therefore, absent of any positively recited patentably defining structure, the process of "formed of” the holes is not germane to the patentability of the claimed invention and is therefore obvious to the skilled artisan.
Regarding claim 6,
Iwashige discloses the screen (18) is formed of a cylindrical punched metal plate (Col.5 lines 38-41 and col.8 lines 24) or a coupling body obtained by combining a plurality of arc-shaped punched metal plates in the rotation direction of the rotating body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Doenges et al. US Patent (5,921,479) hereinafter Doenges in view of Iwashige US. Patent (5,564,572) hereinafter Iwashige (Alternative).
Regarding claim 1,
Doenges discloses a defibration processing apparatus (26 of fig.1) comprising: 
an input port (36) into which a raw material is input; 
a rotating body (2) that rotates about a rotation center shaft (8); 
a stationary member (4,5) that covers at least partially the rotating body (2); and 
a storage wall (1) that partially covers the stationary member and includes a discharge port (10) through which a defibrated object obtained by the rotating body (2) and the stationary member (4,5) defibrating the raw material is discharged, wherein the rotating body (2) has a plurality of rotating blades (3) protruding in a direction away from the rotation center shaft (8), 

a fixed blade (5) that is disposed on a surface facing the rotating body (4,5) in a portion where the screen (68) is not provided
the storage wall portion (1) covers partially both of the screen (4) and the fixed blade (5 see fig.3),
Doenges does not disclose the screen surrounds an entire periphery of a part of the rotating body in a rotation direction, a fixed blade that is disposed on a surface facing the rotating body in a portion where the screen is not provided and surrounds an entire periphery of a part of the rotating body in the rotation direction in the portion where the screen is not provided, and the screen is disposed closer to the discharge port than the fixed blade in the direction of the rotation center shaft and the fixed blade has an outer peripheral surface that is entirely positioned farther away from the rotation center shaft than an outer peripheral surface of the screen in the direction away from the rotation center shaft, the outer peripheral surface of the fixed blade directly contacts an inner surface of the storage wall, and the outer peripheral surface of the screen is spaced apart from the inner surface of the storage wall by a space that communicates with the discharge port.
Doenges and Iwashige disclose both art in the same field of endeavor (i.e. comminution).
Iwashige, in a similar art, teaches a defibration processing apparatus (see fig.7) comprising: an input port (3) into which a raw material is input; 

a storage wall (see fig.7) that partially covers the stationary member (18,23’’,31) and includes a discharge port (5) through which a defibrated object obtained by the rotating body (33) and the stationary member (18,23’’,31) defibrating the raw material is discharged, wherein the rotating body (33) has a plurality of rotating blades (21,24’’) protruding in a direction away (see fig.7) from the rotation center shaft (2), the stationary member (18,23’’,31) includes a screen (18) that has a plurality of openings (the holes/opening are inherent with screen to separate material base on sizes) and is disposed in at least part of the stationary member (18,23’’,31) in a direction of the rotation center shaft (2) and surrounds an entire periphery of a part of the rotating body (33) in a rotation direction (see fig.6 and 9A), and 
a fixed blade (23’’,31) that is disposed on a surface (surface of the storage wall shown in fig .7, element 31 is considered to be part of the blades) facing the rotating body (33) in a portion where the screen (18) is not provided and surrounds an entire periphery of a part of the rotating body (33) in the rotation direction in the portion where the screen (18) is not provided (see Col.5 lines 38-41 said the screen is cylindrical and fixed to the casing element 1 see fig.7), 
the screen (18) is disposed closer to the discharge port (5) than the fixed blade (23’’,31) in the direction of the rotation center shaft (2), 
the storage wall (see fig.7) covers partially both of the screen (18) and the fixed blade (23’’,31), the fixed blade (23’’,31) has an outer peripheral surface that is entirely positioned farther away from the rotation center shaft (2) than an outer peripheral 
Because both references disclose art in the same field of endeavor (i.e. comminution), it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the defibration processing apparatus such that it has the screen and fixed blade surround an entire periphery of a part of the rotating body in a rotation direction. Examiner notes both references clearly teach the defibration processing apparatus, therefore a simple substitution of Doenges’s the defibration processing apparatus with that of Iwashige will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 7, 
The prior art Doenges as modified by Iwashige, discloses all limitations in claim 1,
Doenges as modified by Iwashige, discloses a gas introduction port (Doenges, 9/29) through which gas is introduced into the defibration processing apparatus (Doenges, 
Regarding claim 8, 
The prior art Doenges as modified by Iwashige, discloses all limitations in claim 7,
Doenges as modified by Iwashige, discloses the discharge port (37 of fig.1, modified by Iwashige, 3) is open at a position corresponding to the screen (4,5 modified by Iwashige, 18), and the rotating body (2 modified by Iwashige, 33) is disposed between the discharge port (37 of fig.1, modified by Iwashige, 5) and the gas introduction port (Doenges, 9/29, see fig.1).
Regarding claim 9, 
The prior art Doenges as modified by Iwashige, discloses all limitations in claim 7,
Doenges discloses an air feeding device (22/25) that feeds the gas (Col.5 lines 66 and Col.6  lines 1-3) and is coupled to the gas introduction port (9/29 see fig.1).
Regarding claim 10, 
The prior art Doenges as modified by Iwashige, discloses all limitations in claim 1,
Doenges as modified by Iwashige, discloses a processing portion (30) that processes the defibrated object defibrated by the defibration processing apparatus (26 modified by Iwashige,fig.7).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 02/14/2022 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the 35 U.S.C. 112 rejections are withdrawn.
Applicant's arguments with respect to claims 1, 4-10 have been considered but are moot because the claims are amended and the scope of the claims have changed, the newly presented amendment of the claims are rejected with a new set of reference as set forth in this Office Action.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 11, 2022

/S.O.B./Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725